PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Zhao, Huiyu
Application No. 16/605,311
Filed: 15 Oct 2019
For: COMPOSITE REVERSE OSMOSIS MEMBRANE AND PREPARATION METHOD THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 30, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed February 15, 2022, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on May 17, 2022.  A Notice of Abandonment was mailed on June 2, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee transmittal and issue fee payment $600.00, (2) the petition fee of $1050.00, and (3) a proper or an adequate statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET